Mr. Justice Ball delivered the opinion of the court. The ruling of the trial judge in directing a verdict for the defendant was right. The plaintiff was employed as a probationary patrolman, a position not shown to have been created by any statute or ordinance, and for which it does not appear that an appropriation was ever made. He was hired for a wage of $60 per month, and afterwards, with knowledge that the regular policemen were each receiving $83.33 per month, he acccepted $60 per month and voluntarily receipted for such amount in full for all his services. His protests were made to the officer in charge of the pay w&gon. So far as they had a binding effect upon the city, they might have as well been made to the driver of that wagon. There is nothing in the record showing that he was an officer. The position of probationary patrolman is not an office; it is but an employment. The judgment of the Circuit Court is affirmed. Affirmed.